EXHIBIT 10.15
 

 
AMENDMENTS TO THE
WENDY’S INTERNATIONAL, INC. 2007 STOCK INCENTIVE PLAN


 
WHEREAS, Wendy’s International, Inc. (the “Company”) entered into an Agreement
and Plan of Merger, dated as of April 23, 2008 (the “Merger Agreement”), with
Triarc Companies, Inc., a Delaware corporation (“Triarc”), and Green Merger Sub,
Inc., an Ohio  corporation and a direct wholly-owned subsidiary of Triarc
(“Merger Sub” ), pursuant to which Merger Sub will be merged with and into the
Company at the Effective Time (as defined in the Merger Agreement), with the
Company as the surviving corporation and a direct wholly-owned subsidiary of
Triarc (the “Merger”);


WHEREAS, the Company sponsors the Wendy’s International, Inc. Wendy’s 1990 Stock
Option Plan, the Wendy’s International, Inc. Wendy’s WeShare Stock Option Plan,
the Wendy’s International, Inc. 2003 Stock Incentive Plan and the Wendy’s
International, Inc. 2007 Stock Incentive Plan (the “2007 Plan”);
 
WHEREAS, Section 5.5(a)(v) of the Merger Agreement provides, in relevant part,
that as soon as practicable following the date of the Merger Agreement, the
Compensation Committee of the Board of Directors of the Company shall make such
adjustments and amendments with the consent of Triarc to or make such
determinations with respect to Wendy’s Stock Options (as defined in the Merger
Agreement), Wendy’s Share-Based Awards (as defined in the Merger Agreement) and
Restricted Shares (as defined in the Merger Agreement) as are necessary to
implement the provisions of Section 5.5(a) of the Merger Agreement; and


WHEREAS, in connection with the Merger the 2007 Plan is hereby amended as
follows,  effective as of the Effective Time:


1)  
References to the “Shares” throughout the 2007 Plan shall hereby be deemed
references to shares of class A common stock, par value $0.10 per share, of
Triarc Companies, Inc., and any other securities into which such shares are
changed or for which such shares are exchanged.



2)  
References to “the Company” in Sections 3.1, 4.1(iv), 9.2(iv) and 29.5 of the
2007 Plan shall hereby be deemed references to Triarc Companies, Inc.




 

3)  
In the last sentences of each of Section 5.4(vi)(B), 6.6(ii)(B) and 7.6(ii)(B),
the phrase “for a period of one year following the date of such Change in
Control” shall hereby be replaced in its entirely by “for a period of one year
following the date of such termination.”



